Citation Nr: 0710198	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-39 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.

3.  Entitlement to service connection for a skin condition of 
the eyebrows, claimed as loss of eyebrows.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2004 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which denied the 
benefits sought on appeal.

The veteran presented testimony before the Board in January 
2007.  The transcript has been obtained and associated with 
the claims folder.

The veteran made a Motion to Advance on the Board's docket 
during his January 2007 Travel Board hearing.  Good or 
sufficient cause having been shown, the motion was granted in 
March 2007.

During his hearing, the veteran raised the issue of service 
connection for a skin condition of the feet/legs.  As a final 
decision on this issue has not been rendered, it is referred 
to the RO for appropriate action.

The claim of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the agency of original jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence submitted since a final March 2003 rating 
decision which denied service connection for PTSD, was not 
previously submitted to agency decisionmakers, is neither 
cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for PTSD.  

2.  Evidence submitted since a final March 2003 rating 
decision which denied service connection for a back 
condition, while not previously submitted to agency 
decisionmakers, is cumulative or redundant and, by itself or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a back condition.  

3.  The veteran served during WWII in Central Europe, 
Rhineland, Northern France, and Ardennes (Battle of the 
Bulge). 

4.  With resolution of doubt in the veteran's favor, the 
veteran currently suffers from PTSD due to service.

5.  The competent medical evidence of record does not contain 
evidence of a current skin condition of the eyebrows.


CONCLUSIONS OF LAW

1.  Evidence received since the final March 2003 rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for PTSD is 
new and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (2006).

2.  Evidence received since the final March 2003 rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a back condition is not 
new and material, and the veteran's claim for that benefit is 
not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (2006).

3.  The criteria for establishing service connection for PTSD 
have been met.  38 C.F.R. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

4.  The criteria for establishing service connection for a 
skin condition of the eyebrows have not been met.  38 C.F.R. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, VA 
outpatient treatment records, lay statements, private medical 
records, and the transcript from the January 2007 Travel 
Board hearing.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in October 2004 and October 2005 letters, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence in his 
possession that pertained to the claim.  Notice consistent 
with the provisions of Dingess was provided in February 2007.

With regard to the new and material claims, the Board notes 
that the RO informed the veteran in January 2004 and October 
2004 letters of the reasons for the prior denial of his 
claims, and that in order to reopen his previously denied 
claims new and material evidence must be submitted.  He was 
further informed as to what constitutes new and material 
evidence, and the distribution of the duties in obtaining 
that evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the post 
service medical records and examination reports.  The veteran 
presented testimony before the Board in January 2007.  The 
transcript has been obtained and associated with the claims 
folder.  The veteran was provided authorizations forms on 
several occasions to assist him in obtaining private records; 
however these forms were either not returned or were returned 
blank.  In November 2005, the veteran returned the forms 
indicating that he could not provide any additional 
information or evidence.

The Board notes the veteran's service medical records are not 
on file and were apparently destroyed in a fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, in 1973.  Attempts to locate Surgeon General Office 
(SGO) records also resulted in a negative response in 
February 2002.  The NPRC indicated the aforementioned records 
could not be reconstructed.  As such, any further efforts to 
obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

Additional treatment records from the Vet Center were 
associated with the claims folder after the November 2005 
statement of the case (SOC) was issued.  The veteran waived 
initial RO consideration of the additional evidence at his 
hearing in January 2007.  Therefore, a remand for preparation 
of a supplemental statement of the case (SSOC) is not 
necessary.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional obtainable evidence, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).
	
II.  New and Material

Criteria

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).


Analysis

Back Condition

The veteran seeks to reopen a claim for service connection 
for a back condition last denied by the RO in March 2003.  
Having carefully considered the evidence of record in light 
of the applicable law, the Board finds that the evidence is 
not sufficient to reopen the claim and to that extent only, 
the claim is denied.  

The record indicates that in its March 2003 rating decision, 
the RO denied service connection for a back condition on the 
basis that there was no current diagnosis of a back disorder.  
The RO further found that there were no service medical 
records to determine service incurrence and no medical 
evidence indicating continued treatment since discharge.  Of 
record at the time of the March 2003 rating decision were VA 
outpatient treatment records dated between 1998 and 2002.  
There was no evidence of a current diagnosis of back 
condition.
 
Evidence submitted subsequent to the March 2003 rating 
decision includes lay statements which indicate the veteran 
injured his back in service.  VA outpatient treatment records 
dated between 2002 and 2005 simply indicate the veteran 
complained of back pain and was diagnosed with chronic low 
back pain.  There was no diagnosis of a back disability.

Records from the Vet Center were negative for a diagnosis of 
a back condition.  In January 2007, the veteran testified 
before the Board that he received shrapnel wounds to his back 
during combat.  He indicated that he was currently on pain 
medication for his back and wore a brace.  

As noted previously, the March 2003 rating decision denied 
service connection on the basis that there was no current 
diagnosis of a back condition.  The Board finds that while 
the veteran's testimony is "new" in that it was not 
previously of record, the fact remains there is still no 
evidence of a current diagnosis of a back condition.  
Moreover, it is important to point out that while VA 
outpatient treatment records indicate the veteran was 
diagnosed with chronic low back pain, pain is not in and of 
itself a disability.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied).  

Thus, the "new" evidence when considered by itself or with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.  Therefore, the veteran's claim of entitlement to 
service connection for a back condition is not reopened.  See 
38 C.F.R. § 3.156(a).  

PTSD

The veteran seeks to reopen a claim for service connection 
for PTSD last denied by the RO in March 2003.  Having 
carefully considered the evidence of record in light of the 
applicable law, the Board finds that evidence sufficient to 
reopen the claim has been obtained.  

The record indicates that in its March 2003 rating decision, 
the RO denied service connection for PTSD on the basis that 
there was no current diagnosis of PTSD.  The RO further found 
that the veteran did not submit evidence of a stressor to 
establish that PTSD was linked to the veteran's military 
service.  Of record at the time of the March 2003 rating 
decision were VA outpatient treatment records dated between 
1998 and 2002.  There was no evidence of a confirmed 
diagnosis of PTSD.
 
Evidence submitted subsequent to the March 2003 rating 
decision includes additional VA outpatient treatment records 
dated between 2002 and 2005 and records from the Vet Center, 
which contain multiple diagnoses of PTSD.  The record also 
contains statements of the veteran made to VA and treatment 
providers, which contain descriptions of in-service 
stressors, to include participating in the invasion of 
Normandy and the Battle of the Bulge, witnessing a soldier 
nicknamed "Alabama" being killed, helping pick up dead 
bodies, and taking enemy fire while driving a truck.

Finally, the veteran presented testimony before the Board in 
January 2007.  He testified that he was first diagnosed with 
PTSD in approximately 2000 or 2001.  He further indicated 
that he was awarded four battle stars and the Bronze Star 
Medal, for participating in named campaigns and battles, 
which placed him in life-threatening situations.

As noted previously, the March 2003 rating decision denied 
service connection on the basis that there was no current 
diagnosis of PTSD and the veteran failed to provide evidence 
of an in-service stressor.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the recently submitted evidence contains 
diagnoses of PTSD not previously associated with the claims 
folder.  Moreover, the veteran's testimony, in conjunction 
with statements of the veteran made to VA and treatment 
providers regarding in-service stressors, when considered by 
themselves or with previous evidence of record, presents a 
more complete picture of the origin of the veteran's PTSD and 
thus, relates to an unestablished fact necessary to 
substantiate the veteran's claim.  Therefore, the veteran's 
claim of entitlement to service connection for PTSD is 
reopened.  See 38 C.F.R. § 3.156(a).  Consideration of the 
claim on the merits will be provided below.

III. Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).  

In the instant case, the veteran's DD Form 214 shows the 
veteran received the Bronze Star Medal and four Bronze Stars 
for battles and campaigns in Central Europe, Rhineland, 
Northern France, and Ardennes (Battle of the Bulge).  His 
military occupational specialty was a Light Truck Driver.  
While it is not clear whether the veteran was in direct 
combat, it is clear that he served in combat areas and was 
likely exposed to life-threatening situations.  His 
contention that he drove fuel trucks and came under a lot of 
enemy fire while assigned to the 40th Tank Battalion, 7th 
Armored Division, 3rd Army, for which he received the Bronze 
Star 
Medal, is credible, and consistent with the circumstances, 
condition or hardship of service in battles and campaigns in 
Central Europe, Rhineland, Northern France, and the Battle of 
the Bulge.  

WD AGO Form 100, Army Qualification Separation Record, 
reveals the veteran drove heavy trucks over all types of 
roads hauling military supplies and personnel.  The record 
further reveals the veteran worked for 23 months under 
hazardous conditions in England, France, Belgium, Holland, 
and Germany.

Records from the Vet Center and treatment notes from the VA 
Medical Center in Arkansas contain multiple diagnoses of 
PTSD.  Further, letters from the veteran's psychiatrist dated 
in January 2005 and September 2005 indicate the veteran gave 
a clinical history consistent with the diagnosis of PTSD and 
that he met the diagnostic criteria for PTSD, to include 
symptoms of nightmares, sleep disturbance, intrusive 
thoughts, irritability, hypervigilance, avoidance behavior, 
and emotional numbing.  The veteran's psychiatrist clearly 
stated the veteran did not over endorse or exaggerate the 
frequency or intensity of symptoms, which was unusual for the 
PTSD clinic population.  Finally, his psychiatrist indicated 
that he assessed fewer than 10 percent of his 1,000 patients 
with PTSD denoted as "straight forward presentation," as he 
did with this veteran. 

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The 
mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

For reasons set forth above, and after resolving all doubt in 
favor of the veteran, the Board finds that entitlement to 
service connection for PTSD is warranted.  


Skin Condition of the Eyebrows

The veteran also contends that he is entitled to service 
connection for a skin condition resulting in a loss of both 
eyebrows.  

Review of the evidence of record fails to reveal treatment, 
findings, or complaints of a skin condition of the eyebrows.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

As there is no evidence of the claimed disability, service 
connection for a skin condition of the eyebrows is denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
condition is not reopened, and the appeal is denied.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a skin condition of the 
eyebrows is denied.


REMAND

The veteran also claims service connection for tinnitus, 
which he contends resulted from the constant exposure to 
noise from artillery fire during his military service.  

During his hearing, the veteran and his wife testified as to 
the present existence of tinnitus.  The veteran, as a 
layperson is competent to testify as to his symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

VA regulations provide that VA will assist the veteran by 
providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4)(i).  The regulations further provide, in 
pertinent part, that a medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but:  (A) Contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
veteran suffered an event, injury, or disease in service; and 
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  Such has been met in 
this case.  

Ongoing VA medical records pertinent to the issue should also 
be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the issue is REMANDED for the following action:

1.  The AOJ should obtain the names and 
addresses of all medical care providers 
who treated the veteran for tinnitus 
since September 2005.  After securing the 
necessary release, the RO should obtain 
any identified records.  Specifically, 
the AOJ should obtain relevant VA 
treatment records from the Central 
Arkansas VA Health Care System from 
September 2005 to the present.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.

2.  The veteran should be afforded a VA 
ear examination to determine whether the 
veteran currently suffers from tinnitus 
and if so, whether such is related to 
noise exposure in service.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the AOJ should 
readjudicate the claim for service 
connection for tinnitus.  If any benefits 
sought on appeal remain denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  
Appropriate time is to be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


